Citation Nr: 1025482	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  02-12 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Ma. Imelda Ll. Labastida


WITNESSES AT HEARING ON APPEAL

Appellant, her sister, and sister-in-law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant is shown to have married her deceased husband in 
October 1940.  The appellant's deceased husband has no recognized 
service with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.  The 
appellant contends that her deceased husband had recognized 
service and that he was killed in action with the enemy in 
February 1942.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a VA regional office (RO) determination that the 
appellant's deceased husband had no recognized service with the 
US Armed Forces.  In a March 25, 2005, decision, the Board denied 
the appeal.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in a February 2007 decision, the Court affirmed the Board.  The 
appellant thereafter appealed the Court's decision to the U.S. 
Court of Appeals for the Federal Circuit.  In a September 2008 
decision the Federal Circuit vacated the Court's decision and 
remanded the case to the Court.  The Court in turn vacated the 
Board's decision in May 2009 and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The appellant contends that she is entitled to VA death benefits 
based on her deceased husband's service.  The file shows that she 
was initially approved for payment of death pension benefits 
based upon her deceased husband's believed qualifying service, 
and that such benefits were actually made to her from February to 
July 1950.  In August 1950, however, the service department 
reinvestigated the appellant's deceased husband's service record 
and determined that he in fact had no recognized guerrilla 
service nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.  The 
appellant's death pension benefits were subsequently terminated.  
She attempted to reestablish entitlement to VA benefits in the 
1960s without success.

In support of her current application for VA benefits, the 
appellant has submitted various documents including a joint 
affidavit of her deceased husband's former comrades in arms dated 
in March 1969; a list of veterans certified by "PVAO" as 
entitled to shares of the Philippine Veterans Bank; a December 
1997 certification from the General Headquarters of the Armed 
Forces of the Philippines indicating that the appellant's 
deceased husband had service with a particular military unit and 
was owed arrears in pay from February to June 1942 and July 1942 
to October 1944, and that he died at Bataan in February 1942; a 
December 1997 certification from the General Headquarters of the 
Armed Forces of the Philippines indicating that the veteran had 
service with a particular military unit from December 1941 until 
he was killed in action in February 1942; a March 2002 statement 
from the Philippines Veterans Affairs Office indicating that the 
appellant's deceased husband was a veteran of a certain military 
unit and that the appellant herself was thus eligible for an old 
age pension approved in June 1991; an October 1955 affidavit from 
a Philippine major indicating that he personally knew that the 
appellant's deceased husband had been a Reservist who reported 
for active duty in the Philippine Army in December 1941 with 
continuous service until he was killed in action in February 
1942; a Xerox of photograph of an apparent Philippine military 
unit with one individual identified as the appellant's deceased 
husband; an October 1946 claim by the appellant for arrears in 
pay and quarter's allowance based upon her deceased husband's 
former service; a March 1946 affidavit of a municipal mayor and 
chief of police attesting to personal knowledge of the 
appellant's deceased husband departing their municipality for 
military service in December 1941 and indicating that he never 
returned; and affidavits and written statements of the appellant 
herself indicating her belief that her deceased husband had 
departed their municipality in 1941 and that he had never 
returned, and that she was later informed that he had been killed 
in action in February 1942.  

In April 2001, the RO requested the US Service Department to 
again conduct a research of records, and the response was that 
the previous August 1950 determination remained in effect.  

In this case, there is no indication that any of the evidence 
submitted concerning the deceased's service during World War II 
was reviewed by the service department since August 1950.

In vacating the Court's (and ultimately, the Board's) decision, 
the United States Court of Appeals for the Federal Circuit held 
that, in Dependency and Indemnity Compensation claims where 
service department certification of a Veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  The Federal Circuit held that it 
was a violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active service 
after the initial service department certification.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

As there is no indication that the documents at issue in this 
case, including the appellant's September 2002 hearing testimony, 
were included in any request to the service department for 
verification of the decedent's service, remand of the case is 
required.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1. The RO should contact the service 
department and seek service department 
verification of the decedent's claimed 
active service in the U.S. Armed Forces in 
the Far East in World War II.  In 
connection with this request, the RO should 
provide the service department with copies 
of any relevant records in the claims file, 
to specifically include any documents on 
file addressing the decedent's service in 
World War II (including the transcript of 
the appellant's September 2002 hearing 
testimony).

2. The RO should then prepare a new rating 
decision and readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
provide the appellant with an appropriate 
opportunity to respond. 

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant unless 
she is notified by the RO.  The appellant and her representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

